         Case 1:17-cr-00232-EGS Document 220 Filed 06/10/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                          Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

               Defendant.


             MOTION FOR ADMISSION PRO HAC VICE OF DAVID H. FRY

       Pursuant to Criminal Local Rule 44.1(d) of the Local Rules of this Court, Elaine J.

Goldenberg, undersigning sponsor counsel, respectfully moves this Court for the admission pro

hac vice of Attorney David H. Fry, of Munger, Tolles & Olson LLP, to represent amici curiae

The Steady State and Former National Security Officials in the above-captioned case. The

movant, Elaine J. Goldenberg, is a member in good standing of the United States District Court

for the District of Columbia and has entered her appearance in this matter.

       This motion is accompanied by a declaration from Mr. Fry, attached hereto as Exhibit A,

providing the information required by Rule 44.1(d). A [Proposed] Order is attached hereto as

Exhibit B.
       Case 1:17-cr-00232-EGS Document 220 Filed 06/10/20 Page 2 of 3



DATED: June 10, 2020             Respectfully submitted,



                                 /s/ Elaine J. Goldenberg
                                 Elaine J. Goldenberg (DC Bar No. 478383)
                                 MUNGER, TOLLES & OLSON LLP
                                 1155 F Street, NW
                                 Seventh Floor
                                 Washington DC, 20004
                                 Tel.: (202) 220-1100
                                 Fax: (202) 220-2300
                                 elaine.goldenberg@mto.com

                                 Attorneys for Amici Curiae The Steady State and
                                 Former National Security Officials
         Case 1:17-cr-00232-EGS Document 220 Filed 06/10/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2020, I electronically filed the foregoing MOTION

FOR ADMISSION PRO HAC VICE OF DAVID H. FRY with the Clerk of the Court using

the CM/ECF system which will send notification of such filing to all registered participants.



                                                 /s/ Elaine J. Goldenberg
                                                 Elaine J. Goldenberg
        Case 1:17-cr-00232-EGS Document 220-1 Filed 06/10/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                            Crim. No. 17-232 (EGS)

       v.

MICHAEL T. FLYNN,

               Defendant.


  DECLARATION OF DAVID H. FRY IN SUPPORT OF MOTION FOR ADMISSION
                           PRO HAC VICE

       I, David H. Fry, declare the following:

       1.      My full name is David H. Fry. I am an attorney with the law firm of Munger,

Tolles & Olson LLP.

       2.      My business address is:

                       Munger, Tolles & Olson LLP
                       560 Mission Street, 27th Floor
                       San Francisco, CA 94105
                       Tel.: (415) 512-4000
                       Fax: (415) 512-4077
                       david.fry@mto.com

       3.      I am a member in good standing of the State Bar of California (Bar Number

189276). Additionally, I have been admitted to practice in the following courts: (a) United

States District Court for the Northern District of California, (b) United States District Court for

the Eastern District of California, (c) United States District Court for the Central District of

California, (d) United States District Court for the Southern District of California, (e) United

States District Court for the District of Colorado, (f) United States District Court for the Eastern

District of Michigan, (g) United States Court of Appeals for the Second Circuit, (h) United States

Court of Appeals for the Third Circuit, (i) United States Court of Appeals for the Sixth Circuit,
        Case 1:17-cr-00232-EGS Document 220-1 Filed 06/10/20 Page 2 of 2



(j) United States Court of Appeals for the Ninth Circuit, and (k) United States Court of Appeals

for the Tenth Circuit.

       4.      I have not been disciplined by the bar of any state or court.

       5.      I have not been admitted pro hac vice in this Court within the last two years.

       6.      I am not engaged in the practice of law from an office located within the District

of Columbia. I am not a member of the District of Columbia Bar. I do not have an application

for membership pending with the District of Columbia Bar.

       I declare under the penalty of perjury that the foregoing is true and correct to the best of

my knowledge.


DATED: June 10, 2020                       Respectfully submitted,




                                           David H. Fry
                                           MUNGER, TOLLES & OLSON LLP
                                           560 Mission Street, 27th Floor
                                           San Francisco, CA 94105
                                           Tel.: (415) 512-4000
                                           Fax: (415) 512-4077
                                           david.fry@mto.com

                                           Attorneys for Amici Curiae The Steady State and
                                           Former National Security Officials
        Case 1:17-cr-00232-EGS Document 220-2 Filed 06/10/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,                         Crim. No. 17-232 (EGS)

        v.

MICHAEL T. FLYNN,
               Defendant.


 [PROPOSED] ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE OF
                          DAVID H. FRY

        On the Motion of Elaine J. Goldenberg, counsel for amici curiae The Steady State and

Former National Security Officials, for an order admitting David H. Fry to appear pro hac vice,

and for good cause shown;

        IT IS HEREBY ORDERED, that the Motion for Admission Pro Hac Vice is GRANTED

and that David H. Fry is admitted pro hac vice to appear and participate in the above-captioned

case.


DATED this _______ day of _______, 2020


                                            _______________________________
                                            The Honorable Emmet G. Sullivan
                                            United States District Court Judge
